Case 1:15-cv-00701-JWF Document 97-2 Filed 07/17/19 Page 1of3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

DOUGLAS J. HORN and CINDY HARP-HORN,
ECF CASE

Plaintiffs,
DECLARATION

- Vs -
Case No. 15-cv-701-FPG/MJR
MEDICAL MARIJUANA, INC., DIXIE ELIXIRS
AND EDIBLES, RED DICE HOLDINGS, LLC,
and DIXIE BOTANICALS,

Defendants.

 

STUART W. TITUS, PhD, declares the following, pursuant to 28 USC §
1746, under penalty of perjury:

1. | am the chief executive officer (“CEO”) of defendant, Medical
Marijuana, Inc. (“MMI”). My job duties include overseeing all operations and business
activities of MMI.

2. | make and submit this declaration in support of MMI’s and RDH’s
motion pursuant to Fed. R. Civ. P. 54(b) for reconsideration and revision of the Court's
order denying MMI/RDH’s motion for summary judgment, as relates to the Plaintiffs’ RICO
claim, on the basis that it was a genuine error for the Court to find that Dixie X contained
“resin extract derived from the Cannabis sativa plant” and thus fell within the Controlled

Substance Act's 2012 definition of “marijuana”.

=ilt=
MuRAGSTORM, PLLC e 930 RAND BUILDING © 14 LAFAYETTE SQUARE @ BUFFALO, NEW YORK 14203
(716) 855-2800 © FAX (716) 855-2816
Case 1:15-cv-00701-JWF Document 97-2 Filed 07/17/19 Page 2 of 3

3. | provide the information contained in this declaration based upon my
own personal knowledge and review of records created and/or kept in the regular course
of MMI’s and RDH'’s business.

4. “Resin” from the cannabis sativa plant is secreted by glands present
on the surface of the plants. These glands are known as trichomes. There are two (2)
types of trichomes: glandular trichomes and non-glandular trichomes. Only glandular
trichomes secrete resin, while non-glandular trichomes do not secrete resin and are not
associated with cannabinoid and/or terpenoid production.

5. From breeding, hemp cannabis sativa plants have fewer trichomes
overall and no glandular trichomes on the stalk of the plant. Therefore, it is not possible
to extract resin from the stalk of hemp cannabis sativa plants, since there is no glandular
trichome present on the stalk of such plants.

6. In 2012, industrial hemp was imported from outside the United States
using an FDA import license for the purpose of extracting its cannabidiol (CBD) from the
stalks of those plans and formulating the Dixie X product in question in Colorado.

7. As the Dixie X product contained CBD extracted from the stalks of
hemp cannabis sativa plants in 2012, it is not possible that such mixture contained “resin”
as the stalks of hemp plants do not cantain glandular trichomes, which produce “resin.”

8. Upon information and belief, the Dixie X product that plaintiff Douglas
Horn purchased and allegedly consumed in 2012 did not contain “resin extracted from’

the Cannabis sativa plant.”

-2-
MuradSTorM, PLLC © 930 RAND BUILDING © 14 LAFAYETTE SQUARE e BUFFALO, NEW YorK 14203
(716) 855-2800 ¢ FAX (716) 855-2816
Case 1:15-cv-00701-JWF Document 97-2 Filed 07/17/19 Page 3 of 3

DATED: Poway, California
July 12, 2019

/s Stuart W. Titus
Stuart W. Titus, PhD

Dir Li. Fa

-3-
MuraA&3STorM, PLLC @ 930 RAND BUILDING © 14 LAFAYETTE SQUARE @ BUFFALO, NEW YorK 14203
(716) 855-2800 © FAx (716) 855-2816
